Citation Nr: 1045887	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision rendered by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied entitlement to 
service connection for "post traumatic/mental disability/alcohol 
abuse stress disorder" and entitlement to non-service-connected 
pension benefits.  The Veteran disagreed with denial of the claim 
for a psychiatric disability.  On his VA Form 9, Substantive 
Appeal, he appeared to withdrawal his claim for service 
connection and to reinstate the claim for non-service-connected 
pension benefits.  In later statements of record, however, he 
stated his intention to pursue service connection for a 
psychiatric disability, to include providing testimony on the 
claim before RO and Board personnel.  Given such, the appeal for 
service connection for an acquired psychiatric disability, to 
include PTSD, remains on appeal to the Board.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to 
timeliness of substantive appeal by taking actions that lead the 
Veteran to believe that an appeal was perfected).  If the Veteran 
wishes to reopen a claim for non-service-connected pension 
benefits, he is free to file a claim for such with the RO.  

In November 2009, the Veteran testified at a hearing at the RO 
before RO personnel.  In October 2010, he testified before the 
undersigned during a videoconference hearing.  Transcripts of the 
proceedings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he has PTSD or another acquired 
psychiatric disorder as a result of a racial motivated assault 
committed during Basic Training.  He asserts that following the 
incident, he began to self medicate with illicit drugs, resulting 
in decreased performance in service and leading to the receipt of 
several disciplinary proceedings under Article 15.  

The provisions of 38 C.F.R. § 3.304(f)(4) indicate that VA will 
not deny a PTSD claim that is based on an in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
evidence.  The Veteran has not been furnished the required 
notice, so this must be done.  

The provisions of 38 C.F.R. § 3.304(f)(4) also indicate that VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  After any 
additional evidence is obtained, a VA psychiatric examination 
should be conducted as indicated below.  

As it pertains to the alleged disciplinary proceedings, the 
personnel records associated with the claims file reflect that 
the Veteran was reduced in rank on at least two occasions.  The 
reasons for the reductions are not listed.  The Board finds that 
such information, if available, could help to substantiate the 
Veteran's claim.  As such, while this matter is being remanded 
for other reasons, the RO/AMC should attempt to obtain any 
additional service personnel records.  

Finally, as the Veteran is in receipt of VA treatment through the 
Hines VAMC, updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and/or the appropriate service 
department and request any additional 
personnel records, to include records of any 
disciplinary proceedings. 

2.  Obtain the Veteran's VA outpatient 
treatment records for the period from June 
2009 to date.  

3.  Send the Veteran notice advising him that 
evidence from sources other than his service 
records or evidence of behavior changes may 
constitute credible supporting evidence of a 
personal assault stressor and allow him the 
opportunity to furnish this type of evidence 
or advise VA of potential sources of such 
evidence.  

4.  After any additional evidence is 
received, schedule the Veteran for a VA 
psychiatric examination.  Provide the 
psychiatrist with the claims files.  All 
necessary special studies or tests, including 
psychological testing, if indicated, to 
determine whether the Veteran meets the 
requirements of a DSM-IV diagnosis of PTSD or 
any other acquired psychiatric disorder, are 
to be accomplished.

The psychiatrist is to review the claims 
folder, including the service treatment 
records, the service personnel records, and 
all post-service psychiatric records.  The 
psychiatrist should: 

(a)  Express an opinion as to whether the 
Veteran meets the criteria for PTSD 
contained in DSM-IV.

(b)  If a diagnosis of PTSD is rendered, 
provide an opinion as to whether evidence 
dated contemporaneous to service shows any 
indication that a personal assault 
occurred in service.  

(c)  Proffer an opinion as to whether the 
Veteran's service treatment records or 
service personnel records show behavior 
consistent with the aftermath of an 
assault in service.  

(d)  As the evidence shows a long history 
of drug abuse, attempt to distinguish 
between those symptoms that are due to 
drug abuse versus any other organic or 
acquired psychiatric disorder.

(e)  Express an opinion as to whether PTSD 
can be related to the personal assault 
stressor reported by the Veteran.

(f)  If a diagnosis other than PTSD is 
provided, provide an opinion as to whether 
it is at least as likely as not (i.e. a 50 
percent probability or better) that any 
current psychiatric disorder is due to or 
aggravated by the Veteran's active 
military service.  

The psychiatrist must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  Thereafter, readjudicate the Veteran's 
claim in light of any additional evidence 
added to the record.  If the benefits sought 
on appeal remain denied, the Veteran should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


